                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES RICE KENDALL, et al.            :

                 Plaintiffs             :    CIVIL ACTION NO. 3:16-1182

       v.                               :         (JUDGE MANNION)

ANADARKO E&P ONSHORE                    :
LLC, et al.
                                        :
                 Defendants
                                        :

                               MEMORANDUM

      Pending before the court are defendant Anadarko E&P Onshore LLC’s

(“Anadarko”) motion for summary judgment (Doc. 40), defendants Wallis

Run Hunting Club, Inc. and Wallis Run Gas and Oil, Inc.’s (collectively “Wallis

Run”) motion for summary judgment (Doc. 52), and plaintiffs Charles Rice

Kendall and Ann P. Hochberg—trustees of the Thomas E. Proctor Heirs

Trust—as well as Bank of America, N.A., and John J. Slocum, Jr.’s—trustees

of the Margaret O.F. Proctor Trust—(collectively “plaintiffs”) motion for partial

summary judgment (Doc. 54). Based on the following, Anadarko’s motion

(Doc. 40) shall be DENIED, Wallis Run’s motion (Doc. 52) shall be DENIED,

plaintiffs’ motion (Doc. 54) shall be DENIED, and plaintiffs’ quiet title claims

shall be DISMISSED.
   I.       PROCEDURAL HISTORY

        Plaintiffs filed a six-count complaint sounding in oil and natural gas

rights on June 17, 2016. (Doc. 1). On August 29 and September 22, 2016,

Wallis Run and Anadarko, respectively, each filed an answer with

counterclaims seeking a declaratory judgment and to quiet title against

plaintiffs. (Doc. 17; Doc. 22). On September 19, 2016, plaintiffs filed an

answer to Wallis Run’s counterclaims. (Doc. 21). Then, on October 13, 2016,

plaintiffs filed an answer to Anadarko’s counterclaims. (Doc. 25).


        A. Anadarko’s Motion for Summary Judgment

        Anadarko filed a motion for summary judgment (Doc. 40) and

statement of facts (Doc. 51) on December 20, 2017, as well as a brief in

support of its motion (Doc. 59) on January 10, 2018. Then, on March 21,

2018, plaintiffs filed a brief in opposition of Anadarko’s motion (Doc. 75) and

a counter-statement of facts (Doc. 76).1 On April 4, 2018, Anadarko filed a

reply brief in support of its motion. (Doc. 80). This motion is now ripe for

disposition.


        Plaintiffs improperly filed their brief in opposition to Anadarko’s motion
        1

for summary judgment and reply brief in support of their motion for partial
summary judgment as one document. (Doc. 75). Under Local Rule 7.8(a) in
the Middle District of Pennsylvania, “[n]o brief may incorporate by reference
all or any portion of any other brief.” M.D.Pa. L.R. 7.8(a). Any additional briefs
filed by the parties shall be filed separately.

                                      -2-
      B. Wallis Run’s Motion for Summary Judgment

      Also on December 20, 2017, Wallis Run filed a motion for summary

judgment (Doc. 52) and supporting brief (Doc. 53).2 On January 24, 2018,

plaintiffs filed a brief in opposition to Wallis Run’s motion. (Doc. 67). In

response, Wallis Run filed a reply brief in support of its motion on April 4,

2018. (Doc. 79). As ordered by this court, Wallis Run filed a statement of

facts on February 27, 2019. (Doc. 83) and plaintiffs filed a counter-statement

of facts on March 1, 2019. (Doc. 84). This motion is now ripe for disposition.


      C. Plaintiffs’ Motion for Partial Summary Judgment

      Plaintiffs filed a motion for partial summary judgment (Doc. 54), a brief

in support of their motion (Doc. 55), and a statement of facts (Doc. 56) also

on December 20, 2017. Anadarko filed a counter-statement of facts (Doc.

60) and brief in opposition to plaintiffs’ motion (Doc. 61) on January 17, 2018.

Then, on January 24, 2018, Wallis Run filed a brief in opposition to plaintiffs’




      2
        Wallis Run improperly included its statement of facts in its brief in
support of its motion. (Doc. 53). Under Local Rule 56.1 in the Middle District
of Pennsylvania, “[a] motion for summary judgment . . . shall be accompanied
by a separate, short and concise statement of the materials facts . . . .”
M.D.Pa. L.R. 56.1 (emphasis added). On February 14, 2019, this court
ordered Wallis Run to file a separate statement of facts (Doc. 81), which
Wallis Run filed on February 27, 2019 (Doc. 83).

                                     -3-
motion (Doc. 68) and a counter-statement of facts (Doc. 70).3 Then, after

receiving an extension of time, plaintiffs filed a reply brief on March 21, 2018.

(Doc. 75). This motion is now ripe for disposition.


   II.       LEGAL STANDARD

         Summary judgment is appropriate “if the pleadings, the discovery

[including, depositions, answers to interrogatories, and admissions on file]

and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed.R.Civ.P. 56(c); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Turner v. Schering-Plough Corp., 901

F.2d 335, 340 (3d Cir. 1990). A factual dispute is genuine if a reasonable jury

could find for the non-moving party and is material if it will affect the outcome

of the trial under governing substantive law. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); Aetna Cas. & Sur. Co. v. Ericksen, 903 F. Supp.

836, 838 (M.D.Pa. 1995). At the summary judgment stage, “the judge’s

function is not himself to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson,



        Even though Wallis Run’s filings were late by seven days, the court
         3

does not find that this minor procedural defect causes prejudice to plaintiffs.
As the interest of justice does not require the dismissal of Wallis Run’s filings,
the court will consider them as properly filed.
                                      -4-
477 U.S. at 249; see also Marino v. Indus. Crating Co., 358 F.3d 241, 247

(3d Cir. 2004) (explaining that a court may not weigh the evidence or make

credibility determinations). Rather, the court must consider all evidence and

inferences drawn therefrom in the light most favorable to the non-moving

party. Andreoli v. Gates, 482 F.3d 641, 647 (3d Cir. 2007).

      To prevail on summary judgment, the moving party must affirmatively

identify those portions of the record which demonstrate the absence of a

genuine issue of material fact. Celotex, 477 U.S. at 323-24. The moving party

can discharge the burden by showing that “on all the essential elements of

its case on which it bears the burden of proof at trial, no reasonable jury could

find for the non-moving party.” In re Bressman, 327 F.3d 229, 238 (3d Cir.

2003); see also Celotex, 477 U.S. at 325. If the moving party meets this initial

burden, the non-moving party “must do more than simply show that there is

some metaphysical doubt as to material facts,” but must show sufficient

evidence to support a jury verdict in its favor. Boyle v. County of Allegheny,

139 F.3d 386, 393 (3d Cir. 1998) (quoting Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986)). However, if the non-moving

party “fails to make a showing sufficient to establish the existence of an

element essential to [the non-movant’s] case, and on which [the non-movant]

will bear the burden of proof at trial,” Federal Rule of Civil Procedure 56

mandates the entry of summary judgment because such a failure

                                      -5-
“necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 322-

23; Jakimas v. Hoffman-La Roche, Inc., 485 F.3d 770, 777 (3d Cir. 2007).

          Jurisdiction, in this case, is predicated upon diversity under 28 U.S.C.

§1332, which applies when the parties are citizens of different states, and

the amount in controversy is greater than $75,000. Sitting in diversity, the

court must apply Pennsylvania law, as it governs the cause of action here.

Yurecka v. Zappala, 472 F.3d 59, 62 (3d Cir. 2006) (“A federal court sitting

in diversity is required to apply the substantive law of the state whose laws

govern the action.”).


   III.       DISCUSSION4

          In 1857, portions of a large tract of land known as the John Brown

Warrant were conveyed through three separate deeds (“John Brown Deeds”)

to three individuals. Presently, plaintiffs allege ownership of the oil and gas

rights of the land conveyed in one of the John Brown Deeds (“Plaintiffs’

Deed”), and Wallis Run owns, among other things, the oil and gas rights of

the land conveyed in the other two John Brown Deeds. In 2007, Wallis Run

assigned a portion of the land originally from the John Brown Warrant

(“Subject Property”) to Anadarko through an oil and gas lease agreement.

          4
       The court did not consider any unsworn expert reports in reaching its
decision, as it is improper at the summary judgment stage. See Fowle v.
C&C Cola, a Div. of ITT-Continental Banking Co., 868 F.2d 59, 67 (3d Cir.
1989) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158 n. 17 (1970)).
                                        -6-
Plaintiffs have brought the instant action asserting ownership of the oil and

gas rights of the Subject Property alleging it was part of the Plaintiffs’ Deed.

Defendants argue Wallis Run owns these rights because the Subject

Property was allegedly part of one of the other John Brown Deeds (“Wallis

Run Deed”).

      Before proceeding on the merits on the instant motions, the court will

address two jurisdictional issues discovered within plaintiffs’ complaint.

Plaintiffs allege both a quiet title and ejectment claim against Anadarko, as

well as, a quiet title claim against Wallis Run. (Doc. 1). However, in

Pennsylvania,

       “[i]t is procedurally improper to simultaneously commence both
      an action in ejectment and an action to quiet title regarding the
      same parcel of real estate.” [Plauchak v. Boling, 653 A.2d 671,
      674 (Pa.Super.Ct. 1995).] “Permitting an out-of-possession
      plaintiff to maintain an action to quiet title is impermissible
      because it constitutes an enlargement of the plaintiff’s
      substantive rights as defined by statute, and thus exceed the
      court’s jurisdiction to proceed.” Id. [(citing Sutton v. Miller, 592
      A.2d 83, 88-89 (Pa.Super.Ct. 1991)).] When an Action in
      Ejectment is maintained in conjunction with an Action to Quiet
      Title, the proper course of action is for the trial court to proceed
      solely on the Action in Ejectment.


Siskos v. Britz, 790 A.2d 1000, 1008 (Pa. 2002) (citations omitted). Here,

plaintiffs seek only the subsurface rights of the Subject Property, which were

leased by Wallis Run to Anadarko. Under Pennsylvania law, the one who

possesses or “controls” the subsurface gas, between a lessor and lessee,

                                     -7-
is the party who has it in their “grasp.” Westmoreland & Cambria Nat. Gas

Co. v. De Witt, 18 A. 724, 725 (Pa. 1889). Here, Anadarko controls and is in

possession of the gas under the Subject Property under its lease agreement

with Wallis Run. Also, Plaintiffs have not alleged they are in possession of or

control the subsurface gas rights of the Subject Property, currently; and thus,

qualify as “out-of-possession” plaintiffs. Therefore, plaintiffs’ quiet title claims

against Anadarko and Wallis Run shall be DISMISSED for lack of jurisdiction

under Pennsylvania law.5




      5
        “A party will file a Rule 1061(b)(2) Action to Quiet Title when she is
not in possession, does not have a right to possess the land, and wishes
to determine all rights in the land.” Siskos, 790 A.2d at 699 (emphasis
added); see also Pa.R.C.P. 1061. Here, plaintiffs’ ejectment action against
Anadarko alleges that plaintiffs do have a right to possess the subsurface
rights. Thus, they cannot proceed with a quiet title action at this time.


                                       -8-
     Each of the remaining claims and counterclaims depend upon one

central question—whether the Subject Property was part of the Plaintiffs’

Deed or the Wallis Run Deed6. Typically this inquiry can be resolved by the

language of each deed; however, in this instance, each deed alleged to

contain the Subject Property contains discrepancies. The stated acreage of

Plaintiffs’ Deed is 100 acres, but the metes and bounds describe 206 acres.

Likewise, the stated acreage of the Wallis Run Deed is 212 acres, but the

metes and bounds describe 412.06 acres. These discrepancies are relevant

to this case because the metes and bounds description of Plaintiffs’ Deed

includes the Subject Property, whereas Defendants’ proposed reformation




     6
         Anadarko alleges that the doctrine of laches bars plaintiffs’ claims.
(Doc. 59, at 16-17). “In the absence of prejudice to the one asserting laches,
the doctrine will not be applied.” Brodt v. Brown, 172 A.2d 152, 154 (Pa.
1961). The evidence presented herein fails to disclose any prejudice to
Anadarko by reason of any delay on the part of plaintiffs in seeking legal
relief. Since 2007 Anadarko has profited from its activities on the Subject
Property and any delay has resulted in additional profit for Anadarko.
       Anadarko also alleges that defendants’ interest in the Subject Property
is supported by the doctrine of adverse possession. (Doc. 59, at 17-19). To
“achieve title to oil and natural gas by adverse possession, actual
possession, meaning drilling and production, of the minerals must occur.
Northern Forests II, Inc. v. Keta Realty Co., 130 A.3d 19, 36 (Pa.Super.Ct.
2015). In this case, Anadarko has merely alleged that Wallis Run entered
into previous oil and gas leases but makes no mention of any further
cultivation of the Subject Property. Therefore, Anadarko failed to meet the
first element required under the doctrine of adverse possession—that there
be actual possession on some part of the land at issue.

                                    -9-
of the metes and bounds to reflect the stated acreage would exclude the

Subject Property from Plaintiffs’ Deed.

      Plaintiffs argue that Pennsylvania law requires the legal description

(metes and bounds) of Plaintiffs’ Deed to control over a conflicting stated

acreage. (Doc. 55, at 10) (citing Hoover v. Jackson, 524 A.2d 1367

(Pa.Super.Ct. 1987)). Specifically, plaintiffs cite the following quotation from

the Supreme Court of Pennsylvania utilized by the Superior Court in Hoover:

      Evidence of the acreage of land, especially where, as in this
      case, the number of acres is followed by the words ‘more or less’
      has little weight as against specific boundaries and is in its nature
      an uncertain method of description and often a mere estimate.
      Where, however, … a doubt exists as to the location of the
      boundary and the writing contains no words to definitely fix the
      line by either metes and bounds or monuments on the ground,
      evidence of acreage becomes a material factor in the
      determination of the intention of the parties….

Hoover, 524 A.2d at 1371-72 (quoting Dawson v. Coulter, 262 Pa. 566, 570

(1919) (emphasis added).

      Defendants concede that when a court must correct a minor

discrepancy between the stated acreage and legal description of a deed that

the legal description shall prevail. Nevertheless, Defendants allege that, in

this case, the stated acreage should prevail because the evidence reveals it

is “the only logical conclusion” and “was the intent of the original grantor . . .

.” (Doc. 53, at 9). Additionally, plaintiffs point out that neither Hoover nor



                                      - 10 -
Dawson involve the allegation made by defendants here—that a mistake

was made.

          Without diving into all of the facts involved in this case dating back to

the mid-1800s, the court finds that a genuine dispute of a material fact exists

as to whether a mistake was made either by the scrivener or the original

parties of the Plaintiffs’ and Wallis Run Deeds. This case is not a proper one

to decide at summary judgment. It is undisputed that the John Brown Warrant

consisted of 432.45 plotted acres. The John Brown Warrant was conveyed

through the John Brown Deeds, which together had a total stated acreage of

419.5 acres and a conflicting total plotted acreage of 731 acres. Therefore,

even though the parties admit the legal description generally controls over

the stated acreage of a deed, a reasonable jury may conclude that a mistake

was made in this case and summary judgment is, therefore, not appropriate.


    IV.      CONCLUSION

          Based on the foregoing, Anadarko’s motion (Doc. 40) shall be

DENIED, Wallis Run’s motion (Doc. 52) shall be DENIED, plaintiffs’ motion

(Doc. 54) shall be DENIED, and plaintiffs’ quiet title claim against Anadarko

and Wallis Run shall be DISMISSED. An appropriate order shall issue.

                                                         s/   Malachy E. Mannion
                                                         MALACHY E. MANNION
                                                         United States District Judge
DATE: March 26, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-1182-02.DOCX


                                                    - 11 -
